Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered April 24, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim concerning the prosecutor’s remarks during summation is unpreserved, since defendant offered only an unelaborated, one-word objection to the prosecutor’s comment *277(see, People v Balls, 69 NY2d 641). In any event, the challenged portion of the prosecutor’s summation fairly commented on the evidence in response to defense arguments (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105, 109). Further, defendant’s contention that the arresting officer improperly testified that after defendant’s arrest, the undercover officer "did a drive-by ID”, was not preserved by his untimely mistrial motion (People v Gonzalez, 235 AD2d 225, lv denied 89 NY2d 985), and is, in any event, without merit. "This Court has repeatedly held that such testimony is not bolstering” (People v Hendricks, 223 AD2d 409, 410, lv denied 88 NY2d 966). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.